Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US-20180021993) in view of Hasegawa (JP2004017629), using the attached original document and translation.
Regarding claim 1, Ho teaches:
A molding apparatus for molding a semiconductor device ([0001]), comprising: 
a lower mold ([0018]; Fig. 1, #36) configured to carry the semiconductor device ([0019]); and 
an upper mold disposed above the lower mold for receiving the semiconductor device ([0019]; Fig. 1, #35 and #20), and comprising: 
a mold part configured to cover the upper surface of the semiconductor device ([0019]; Fig. 1, #20).

Ho does not teach:
a dynamic part disposed around a device receiving region of the upper mold and configured to move relatively to the mold part.

However, Hasegawa, in a similar field of endeavor, a resin molding method and mold, teaches:
a dynamic part disposed around a device receiving region of the upper mold and configured to move relatively to the mold part (Page 4, lines 127 – 147; Fig. 1, #3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold of Ho to incorporate the teachings of Hasegawa and include a dynamic part that can move. The purpose, as stated by Hasegawa, being so that the resin can be easily injected and filled without applying a large injection pressure (Page 4, lines 136-137).

Regarding claim 2, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 2 depends on. Ho further teaches:
wherein a contact surface of the mold part for covering the upper surface of the semiconductor device is substantially larger than the upper surface of the semiconductor device (Fig. 4A).This can be seen by the small protrusions on the substrate (Fig. 4A, #12), which represent the electronic devices or semiconductors ([0001] – [0002] and [0019]).
	

Regarding claim 3, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 3 depends on. Ho further teaches:
further comprises an injection port disposed at the lower mold for injecting a molding material into the device receiving region ([0020] – [0021]; Fig. 1, #22, #23, #26, and #28).

Regarding claim 4, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 4 depends on. Ho further teaches:
wherein the mold part comprises a lid portion having the contact surface covering the upper surface of the semiconductor device and a side wall portion surrounding the lid portion to define the device receiving region ([0019]; Fig. 1, #16, #20, and #35).

Regarding claim 5, Ho in view of Hasegawa teaches the limitations of claim 4, which claim 5 depends on. Hasegawa further teaches:
wherein the lid portion (Fig. 1, #1) and the side wall portion (Fig. 1, #1 and #2) are spaced apart by the dynamic part (Fig. 1, #3).

Regarding claim 6, Ho in view of Hasegawa teaches the limitations of claim 4, which claim 6 depends on. Hasegawa further teaches:
wherein the dynamic part partially surrounds the lid portion, and the lid portion is partially connected to the side wall portion (Fig. 1, #1, #2, and #3).

Regarding claim 7, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 7 depends on. Hasegawa further teaches:
wherein the dynamic part is configured to be moved to a first position where a lower surface of the dynamic part is substantially lower than the contact surface. As is shown in the figures (Fig. 1), the dynamic part is movable to multiple different positions and heights, including one lower than the contact surface from Ho.

Regarding claim 8, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 8 depends on. Hasegawa further teaches:
wherein the dynamic part is configured to be moved to a first position where a lower surface of the dynamic part is substantially higher than a lower surface of the mold part covering the upper surface of the semiconductor device. As is shown in the figures (Fig. 1), the dynamic part is movable to multiple different positions and heights, including one higher than the contact surface from Ho.

Regarding claim 9, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 9 depends on. Hasegawa further teaches:
wherein the dynamic part is configured to be moved to a second position where a lower surface of the dynamic part is substantially coplanar with the contact surface. As is shown in the figures (Fig. 1), the dynamic part is movable 

Regarding claim 10, Ho in view of Hasegawa teaches the limitations of claim 1, which claim 10 depends on. Ho further teaches:
wherein the semiconductor device is mounted on a substrate carried by the lower mold ([0018], Fig. 1, #12).

Regarding claim 11, Ho teaches:
A manufacturing method of a molded semiconductor device ([0001]), comprising: 
mounting a semiconductor device on a substrate ([0018] – [0019]; Fig. 1, #12); 
providing a lower mold for carrying the semiconductor device mounted on the substrate ([0018] – [0019]; Fig. 1, #36); 
providing an upper mold over the lower mold ([0018] – [0019]; Fig. 1, #20 and #35), wherein the upper mold comprises a mold part covering an upper surface of the semiconductor device ([0018] – [0019]; Fig. 1, #20); and
injecting a molding material into the device receiving region for encapsulating the semiconductor device ([0020] – [0021]; Fig. 1, #22, #23, #26, and #28).


wherein the upper mold also comprises a dynamic part disposed around a device receiving region of the upper mold; 
moving a dynamic part relatively to the mold part along a first direction; and
moving the dynamic part relatively to the mold part along a second direction opposite to the first direction.

However, Hasegawa, in a similar field of endeavor, a resin molding method and mold, teaches:
wherein the upper mold also comprises a dynamic part disposed around a device receiving region of the upper mold (Page 4, lines 127 – 147; Fig. 1, #3); 
moving a dynamic part relatively to the mold part along a first direction(Page 4, lines 127 – 147; Fig. 1, #3); and
moving the dynamic part relatively to the mold part along a second direction opposite to the first direction (Page 4, lines 127 – 147; Fig. 1, #3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding process of Ho to incorporate the teachings of Hasegawa and include a dynamic part that moves. The purpose, as stated by Hasegawa, being so that the resin can be easily injected and filled without applying a large injection pressure (Page 4, lines 136-137).

Regarding claim 12, Ho in view of Hasegawa teaches the limitations of claim 11, which claim 12 depends on. Hasegawa further teaches:
wherein the dynamic part is moved along the first direction to a first position where a lower surface of the dynamic part is substantially lower than a contact surface of the mold part covering the upper surface of the semiconductor device (Page 4, lines 127 – 147; Fig. 1, #3). As is shown in the figures (Fig. 1), the dynamic part is movable to multiple different positions and heights, including one lower than the contact surface from Ho.

Regarding claim 13, Ho in view of Hasegawa teaches the limitations of claim 11, which claim 13 depends on. Hasegawa further teaches:
wherein the dynamic part is moved along the first direction to a first position where a lower surface of the dynamic part is substantially higher than a lower surface of the mold part covering the upper surface of the semiconductor device (Page 4, lines 127 – 147; Fig. 1, #3). As is shown in the figures (Fig. 1), the dynamic part is movable to multiple different positions and heights, including one higher than the contact surface from Ho.

Regarding claim 14, Ho in view of Hasegawa teaches the limitations of claim 11, which claim 14 depends on. Hasegawa further teaches:
wherein the dynamic part is moved along the second direction to a second position where a lower surface of the dynamic part is substantially coplanar with the contact surface (Page 4, lines 127 – 147; Fig. 1, #3). As is shown in the 

Regarding claim 15, Ho in view of Hasegawa teaches the limitations of claim 11, which claim 15 depends on. Hasegawa further teaches:
wherein the molding material is injected into the device receiving region while the dynamic part is moved relatively to the mold part along the second direction (Page 4, lines 127 – 147; Fig. 1, #3).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 6324069) in view of Ding (CN103151380), using the attached original document and translation.
Regarding claim 16, Weber teaches:
A molded semiconductor device (Abs), comprising: 
a semiconductor device (Col. 8, lines 36-40); and 
a molding material encapsulating the semiconductor device, wherein an upper surface of the molding material is substantially coplanar with an upper surface of the semiconductor device (Col. 8, lines 36-65; Figs. 16 and 17, #156).

Weber does not teach:
further comprising a groove at least partially surrounding the upper surface of the semiconductor device.

However, Ding, in a similar field of endeavor, a semiconductor device, teaches:
further comprising a groove at least partially surrounding the upper surface of the semiconductor device ([0054]; Fig. 1, #12, #13, and #32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor of Weber to incorporate the teachings of Ding and include a groove. The purpose, as stated by Ding, being to reduce the chip area, thereby reducing the manufacturing cost ([0013]).

Regarding claim 17, Weber in view of Ding teaches the limitations of claim 16, which claim 17 depends on. Ding further teaches:
wherein the groove maintains a distance from a boundary between the semiconductor device and the molding material (Fig. 6). This modification would be obvious to one of ordinary skill in the art by a change in shape modification in the absence of a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 18, Weber in view of Ding teaches the limitations of claim 16, which claim 18 depends on. Weber further teaches:
further comprising a substrate (Col. 8, lines 48-51; Fig. 16, #154) and a plurality of conductive terminals, wherein the semiconductor device is mounted on the substrate through the plurality of conductive terminals (Col. 8, lines 48-51; Fig. 16, #120).

Regarding claim 19, Weber in view of Ding teaches the limitations of claim 16, which claim 19 depends on. Ding further teaches:
wherein the groove is a closed loop for surrounding the upper surface of the semiconductor device (Fig. 6). This modification would be obvious to one of ordinary skill in the art by a change in shape modification in the absence of a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 20, Weber in view of Ding teaches the limitations of claim 16, which claim 20 depends on. Ding further teaches:
wherein the groove is an open loop for partially surrounding the upper surface of the semiconductor device (Fig. 6). This modification would be obvious to one of ordinary skill in the art by a change in shape modification in the absence of a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues, in the applicant arguments/remarks on pages 2-4 regarding the rejections of claims 1 and 11 under Ho (US-20180021993) in view of Hasegawa (JP2004017629), that Hasegawa does not teach the missing limitation of “a dynamic part disposed around a device receiving region of the upper mold and configured to move relatively to the mold part,” or “wherein the upper mold also comprises a dynamic 

Applicant also argues, in the applicant arguments/remarks on page 5 regarding the rejection of claim 16 under Weber (U.S. Patent No. 6324069) in view of Ding (CN103151380) that Ding does not teach the limitation “comprises a groove at least partially surrounding the upper surface of the semiconductor device.” Applicant states that the grooves from Ding (Ding, Fig. 1, #12, #12, and #32) are grooves of the groove type high-power MOS device instead of grooves of the molding material encapsulating the semiconductor device. However, Ding is only being used to take the teaching of grooves that at least partially surround the upper surface of the semiconductor device (Ding, [0054]), and applying that to the upper surface of the molding material from Weber (Weber, Col. 8, lines 36-65). There are not enough specific structural limitations in claim 16 that would prevent this combination from being obvious to one of ordinary skill in the art as reading on the limitations of the claim. Weber teaching a molding .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748